IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Personal Restraint       No. 83076-7-I
 of:
                                               DIVISION ONE
 SHAQUILLE CAPONE JONES,
                                               UNPUBLISHED OPINION
                              Petitioner.


       PER CURIAM. — Shaquille Jones challenges the judgment and sentence

imposed following his jury conviction for three counts of assault in the first degree

with a firearm (counts 1-3), unlawful possession of a firearm in the second degree

(count 4), possessing a stolen firearm (count 5), and tampering with a witness

(count 6) in Snohomish County Superior Court No. 15-1-01621-5. Among other

claims, Jones argues that his conviction for unlawful possession of a firearm, which

was based on the predicate offense of possession of a controlled substance, must

be vacated under State v. Blake, in which our Supreme Court held that

Washington’s strict liability drug possession statute, RCW 69.50.4013(1), is

unconstitutional and therefore void. 197 Wn.2d 170, 481 P.3d 521 (2021).

       The State concedes that Jones’s petition is timely and that his conviction for

unlawful possession of a firearm must be vacated under Blake. The constitutional

validity of the underlying conviction is an element of the crime of unlawful

possession of a firearm. State v. Swindell, 93 Wn.2d 192, 197, 607 P.2d 852
No. 83076-7-I/2

(1980). A conviction for that crime may not stand if the underlying offense has

been subsequently found unconstitutional. State v. Gore, 101 Wn.2d 481, 487, 681

P.2d 227 (1984). Because the statute criminalizing unlawful possession of a

controlled substance was held constitutionally invalid in Blake, it cannot serve as a

predicate offense for unlawful possession of a firearm in the second degree.

       The State additionally concedes that Jones is entitled to resentencing on his

remaining convictions with a revised offender score. See State v. Ammons, 105

Wn.2d 175, 187-88, 713 P.2d 719 (1986) (“[A] prior conviction [that] has been

previously determined to have been unconstitutionally obtained or which is

constitutionally invalid on its face may not be considered” in a defendant’s offender

score). Jones’s offender scores for counts 1, 5, and 6 included one point for the

unlawful possession of firearm conviction. Jones is entitled to be resentenced on

those counts accordingly.

       We accept the State’s concessions, grant Jones’s petition, and remand for

resentencing consistent with this opinion. 1




WE CONCUR:




       1 Given that Jones will be resentenced on a reduced offender score, we need not
address Jones’s remaining challenges to his sentence.

                                            -2-